Citation Nr: 0919685	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  07-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to February 
1970.  He died in November 2004.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina.  

The appellant appeared at a Travel Board hearing before the 
undersigned at the RO in Columbia, South Carolina, in August 
2008.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in November 2004.

2.  The immediate cause of death was pulmonary fibrosis with 
no underlying causes being listed.  

3.  At the time of his death, the Veteran had no service-
connected disabilities.

4.  Idiopathic pulmonary fibrosis (IPF), to include 
interstitial pneumonitis (UIP) subtype, is not a disease 
which the Secretary has established as presumptively 
associated with Agent Orange exposure.

5.  The Veteran's IPF was not present in service or for many 
years later; IPF had its onset no earlier than 1995; and IPF 
is not causally related to a disease or injury in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here. In a letter 
dated in September 2005, the RO provided the appellant with 
notice that informed her of the evidence needed to 
substantiate entitlement to service connection.  The letter 
also told her what evidence she was responsible for obtaining 
and what evidence VA would undertake to obtain.  The letter 
told the appellant that to substantiate the claim there must 
be medical evidence showing that service-connected conditions 
caused or contributed to the Veteran's death, that is, that 
the Veteran died from a service-connected injury or disease.    

To the extent that any notice is not fully compliant with 
Hupp, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication.  Specifically, 
the record reflects that any defect was cured by actual 
knowledge on the part of the claimant because the statements 
of the appellant and her representative throughout the appeal 
reflect that the appellant understood all of the elements to 
establish service connection for the cause of the Veteran's 
death.  Statements of the appellant and her representative, 
to include multiple written statements and personal hearing 
testimony, indicate that the appellant is clearly aware of 
the evidence and information required to substantiate a claim 
for service connection for the cause of the Veteran's death.  
For example, in a December 2005 letter in response to the 
September 2005 VCAA notice letter, the appellant wrote that 
the Veteran (who was a Vietnam veteran) had been diagnosed 
with diabetes.  In a statement to her U.S. Senator that also 
served as her notice of disagreement, the appellant wrote 
that the Veteran had type II diabetes, and that this was due 
to chemical exposure in service.  She also contested the 
diagnosis of terminal disease (pulmonary fibrosis).  She 
noted that she had submitted the Veteran's medical records to 
VA.  In an August 2006 letter, the appellant submitted copies 
of VA chronic presumptive disorders regulations, with 
specific disabilities highlighted, including primary anemia, 
arthritis, bronchiectasis, hypertension, diabetes mellitus, 
psychoses, ulcers, and post-traumatic osteoarthritis, and 
herbicide presumptive disorders in which she had highlighted 
type 2 diabetes mellitus (also known as Type II diabetes 
mellitus or adult-onset diabetes).  In an August 2006 letter, 
the appellant also pointed out that the Veteran was a combat 
soldier in Vietnam, had been exposed to pesticides, and also 
asserted that the Veteran's respiratory disease and death 
were linked to herbicide use in Vietnam.  At the August 2009 
personal hearing, the appellant testified that there was a 
medical question as to the exact diagnosis of disability; 
that the diagnoses included bronchiectasis of the lungs, 
which she contends is one of the presumptive diseases, and 
contended that the bronchiectases are not pulmonary fibrosis, 
which is not a presumptive disease; she questions the 
diagnosis of pulmonary fibrosis, contending that it is not a 
definitive diagnosis; that the Veteran was exposed to 
pesticides and herbicides in service in Vietnam; and that the 
Veteran also suffered from psychoses and ulcers that were 
related to his Vietnam service.  As such, the record reflects 
that the appellant had actual knowledge of the information 
and evidence needed to substantiate the claim for service 
connection for the cause of the Veteran's death.

VA has a duty to assist a claimant in the development of the 
claim.  This duty includes assisting the appellant in the 
procurement of service treatnebt records and pertinent 
treatment records and providing a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
available VA and private treatment records have been 
obtained.  Several medical opinions were obtained, including 
an experet medical opinion.  Moreover, in January 2009, the 
appellant indicated in writing that she had no further 
evidence to submit.  For these reasons, the Board finds that 
in this case there has been compliance with the assistance 
requirements of the VCAA.  

Service Connection for Cause of Death Legal Authority

DIC will be paid to the surviving spouse of a veteran if the 
veteran dies of a service connected disability.  38 U.S.C.A. 
§ 1310.  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death, the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

In terms of a DIC claim based on cause of death, the first 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  The Board may not reject the credibility of the 
appellant's lay testimony simply because it is not 
corroborated by contemporaneous medical records.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as cardiovascular 
disease to include hypertension, peptic or duodenal ulcer 
disease, psychoses, arthritis, and bronchiectasis will be 
presumed to have been incurred in service if they had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f).

Diseases associated with such herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes); Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

Analysis of Claim for Service Connection for Cause of Death

In this case, the Veteran's service personnel records 
indicate that he served in Vietnam from December 1967 to 
December 1968.  Thus, the Veteran is presumed to have been 
exposed to an herbicide agent during his period of service.  
38 U.S.C.A. § 1116(f).

A review of the Veteran's service treatment records reveals 
that he was seen in July 1967 with complaints of coughing up 
blood for one month with abdominal pain.  A chest x-ray 
performed later that month revealed no active disease.  In 
February 1969, the Veteran was seen for an acute respiratory 
infection of multiple sites.  It was noted to have been 
incurred in the line of duty and to have not existed prior to 
service.  In May 1969, the Veteran was seen with complaints 
of a cold, chest congestion, and a fever.  

At the time of the Veteran's January 1970 service separation 
examination, normal findings were reported for the lungs and 
chest, the heart and vascular system, and the abdomen and 
viscera.  The Veteran's blood pressure was reported as 
118/68.  On his November 1969 service separation report of 
report of medical history, the Veteran checked the "no" 
boxes when asked if he had or had ever had chronic or 
frequent colds; shortness of breath; pain or pressure in his 
chest; a chronic cough; high or low blood pressure; 
palpitation or pounding heart; or stomach, liver or 
intestinal trouble.  The document at the end was dated in 
January 1970.  

The weight of the evidence demonstrates no cardiovascular 
trouble, including hypertension, ulcer disease, or lung 
problems in the years immediately following service.  Many 
years subsequent to service, not earlier than 1995, the 
Veteran began to develop numerous lung and breathing 
problems.  In a June 1997 report, the Veteran was noted to 
have new onset noninsulin dependent diabetes mellitus.  

In an October 2000 report, T. Murphy, M.D., indicated that 
the Veteran had smoked for 18 years but had stopped 20 years 
ago.  He had had a dry cough for several years but little 
sputum production.  The Veteran had occasional wheezing with 
exercise and at night.  He reported that he was slowly 
becoming more short of breath.  He would now become short of 
breath when walking down the hall.  The Veteran also noted 
occasional chest tightness.  Following examination, it was 
Dr. Murphy's impression that the Veteran had mild restrictive 
disease with bibasilar right middle lobe with scarring and 
some bronchiectasis, with significant hypoxemia; history of 
gout; hypertension; obesity; and severe sleep apnea syndrome.  

An October 2000 CT scan of the thorax revealed chronic 
appearing infiltrates within both lung bases and within the 
right upper lung.  There was also bronchiectasis within the 
right lower lobe and to a lesser extent the right middle lobe 
and lingual.  There appeared to be mild honey combing within 
both costophrenic angles, posteriorly.  Findings were 
atypical due to the right upper lobe involvement but raised 
the possibility of usual interstitial pneumonitis (UIP).  An 
August 2001 CT scan of the thorax revealed findings of 
idiopathic pulmonary fibrosis and associated bronchiectasis.  
The changes were noted to be more severe than on the previous 
examination.  

In December 2002, Dr. Murphy again diagnosed the Veteran as 
having IP; obesity; hypertension; and sleep apnea syndrome.  

In a February 2003 report, the Veteran was noted to be having 
melena.  It was observed that he had had previous duodenal 
ulcer disease documented four years earlier.  It was the 
examiner's impression that the Veteran had melena consistent 
with upper gastrointestinal bleed probably secondary to 
recurrent ulcer disease.  

In a March 2003 letter, B. Scanlan, D.O., indicated that the 
Veteran was a  patient of his and had been diagnosed with 
oxygen dependent interstitial pulmonary fibrosis with 
hypoxemia.  He also recently suffered an Upper GI bleed 
secondary to peptic ulcer disease requiring subsequent 
transfusion due to anemia.  In an April 2003 letter, Dr. 
Scanlan indicated that the Veteran had been a patient of his 
for a number of years.  He suffered from numerous medical 
conditions, including hypertension, IPF requiring oxygen, and 
sleep apnea.  His health would be greatly improved by 
significant weight loss.  

In a March 2004 letter, Dr. Murphy wrote that the Veteran had 
far advanced progressive usual interstitial pneumonitis.  He 
noted that this was a type of progressive pulmonary fibrosis.  
He was on 6 liters of oxygen and he had a basically terminal 
condition with probably less than 12 months to live.  

In an October 2004 report, Dr. Murphy observed that the 
Veteran had gone to pulmonary rehabilitation but was unable 
to do this.  It was his impression that the Veteran had 
chronic interstitial lung disease with severe restrictive 
defect, chronic respiratory failure, and chronic hypoxemia on 
oxygen therapy.  

The Veteran subsequently died in October 2004.  The primary 
diagnosis was noted to be pulmonary fibrosis.  The death 
certificate listed the immediate cause of death as pulmonary 
fibrosis.  There were no underlying causes listed.  

In a January 2007 report, a VA examiner indicated that the 
Veteran's claims folder had been forwarded to him for review.  
He noted that the death certificate listed the cause of death 
as pulmonary fibrosis.  He observed that the Veteran was 
diagnosed with pulmonary fibrosis approximately six years 
prior to his death.  He was a Vietnam veteran.  The examiner 
noted that the Veteran's wife reported exposure to herbicides 
as the inciting cause of his respiratory disease.  

The January 2007 VA examiner indicated that, after a review 
of the claims folder and medical literature, it was his 
medical opinion that it was less likely than not that the 
Veteran's cause of death of pulmonary fibrosis was linked to 
his service in the military.  He based this upon the fact 
that Agent Orange and other herbicides were not on the list 
of presumptives for pulmonary fibrosis and that a current 
literature search did not show any objective medical evidence 
that suggested a reasonable correlation with the two either.  

In a February 2007 addendum, the VA examiner noted that, as 
to the possible diagnosis of DM Type II, the Veteran did have 
a glucose tolerance test performed in February 1998.  His two 
hour reading was normal for a glucose tolerance test; 
therefore, he did not meet the criteria for having DM Type 
II.  His subsequent chemistry 7's all showed glucose lower 
than that required for the diagnosis of Type II DM.  He also 
observed that all of the subsequent progress notes have not 
indicated a diagnosis of DM type II, or any treatment of 
that.  Of note was that the Veteran was on Prednisone prior 
to his death for his pulmonary fibrosis but he apparently 
remained euglycemic.  Therefore, it was the examiner's 
opinion that the Veteran did not have DM Type II, and, thus, 
diabetes mellitus did not contribute to or hasten his death.  

As to the upper respiratory tract infection in service, the 
VA examiner noted that the Veteran was treated for an acute 
upper respiratory infection in February 1969.  He opined that 
this did not contribute to or hasten the Veteran's death from 
pulmonary fibrosis as the two were not related.  He indicated 
that the Veteran died of pulmonary fibrosis unrelated to his 
military service.  

At the August 2008 Board personal hearing, the appellant 
indicated that the Veteran served in Vietnam and that he 
became ill after service, being diagnosed in 2000.  She 
stated  that she not aware of the Veteran having been treated 
for any disabilities in 1972 or 1973.  She testified that the 
Veteran's physicians were uncertain what type of lung disease 
he had so they settled on pulmonary fibrosis.  She indicated 
that it was her belief that the herbicides and insecticides 
the Veteran was exposed to in service caused his lung 
disease, which led to his death.  She also expressed her 
belief that the underlying disease in this case involved 
bronchiectasis and that the Veteran had an immune disorder of 
which bronchiectasis and bleeding ulcers could have been a 
considerable part.  She asserted that pulmonary fibrosis was 
not a definitive cause of death.  

In November 2008, the Board requested an expert medical 
opinion with regard to the cause of the Veteran's death.  The 
expert medical examiner was requested to answer the following 
questions:

1.  Are there sufficient findings to substantiate a diagnosis 
of one of the class of lung diseases for which an herbicide-
related etiology had been determined by VA, under 38 C.F.R. 
§ 3,309(e)?

2.  What is the likelihood that the Veteran's diagnosed 
idiopathic pulmonary fibrosis may have warranted a diagnosis 
of bronchiectasis?

3.  What is the most likely date of onset of the pulmonary 
disease that resulted in the Veteran's death?

4.  Is it at least as likely as not that (50 percent 
probability or greater) that the pulmonary disease resulting 
in the Veteran's death was etiologically related to service, 
including his exposure to herbicides in service?  

In a January 2009 report, M. Cowan, M.D., an Assistant 
Professor of Medicine at the University of Maryland School of 
Medicine, indicated that he had read the claims folder.  He 
observed that the Veteran was diagnosed with idiopathic 
pulmonary fibrosis (IPF) in October 2000, like the usual 
interstitial pneumonitis (UIP) subtype, based upon 
characteristic symptoms and radiographic findings.  His 
course was typical for the disease, with death after four 
years of declining respiratory function.  A reasonable work 
up for an alternate diagnosis was undertaken, and while the 
definitive diagnosis of IPF was not made by biopsy, current 
state of the art management did not require biopsy given the 
characteristic CT findings in this Veteran.  

Dr. Cowan indicated that IPF was idiopathic and therefore the 
cause was unknown by definition.  If a cause could have been 
determined, he would have been diagnosed with something else 
(asbestosis, sarcoidosis, collagen vascular disease related 
fibrosis, etc.).  Dr. Cowan indicated that it was important 
to distinguish the diagnosis of IPF (probably UIP) with the 
pathology of bronchiectasis.  Bronchiectasis was a type of 
lung injury that occurred commonly in IPF, technically called 
traction bronchiectasis.  The scarring of the lung pulled 
open the breathing tubes excessively, making them not work 
normally.  The Veteran did have bronchiectasis but it was the 
result of his IPF, not a different disease.  Dr. Cowan 
indicated there was no known association between IPF and the 
very common peptic ulcer disease with bleeding that the 
Veteran suffered from.  

As to the above questions, Dr. Cowan answered the following:

1.  There is no evidence to support the diagnosis of one of 
the respiratory disease for which an herbicide related 
etiology had been determined by VA.

2.  The Veteran had bronchiectasis as a result of his IPF.

3.  Symptoms started in 1996, and definitive diagnosis was 
made in 2000.  Most likely, the disease process started in 
1995 or 1996.  

4.  With the current understanding of IPF, it was extremely 
unlikely that exposure to herbicides 25 years in the past was 
the cause of this unfortunate Veteran's disease or death.  In 
fact, a history of smoking, heroin abuse, gout with 
allopurinlol disease, or chemical exposures at work after 
discharge, alone or in combination, are much more likely 
candidates for the disease process.  

The first two elements of service connection for the cause of 
the Veteran's death are satisfied inasmuch as the Veteran is 
shown to have died of IPF, and he is presumed to have been 
exposed to herbicides, including Agent Orange during his 
service in Vietnam.  The remaining element in this case is a 
showing that the fatal IPF is related to Agent Orange 
exposure, or is related to other disease or injury in 
service.

Diseases that the Secretary has associated with herbicide 
exposure include the following: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, soft-tissue sarcomas, and 
diabetes. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  IPF is not listed among the diseases subject to 
the presumption of service connection.

The Secretary of Veterans Affairs has determined that there 
is no positive association between AO exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, 
presumptive service connection for IPF cannot be provided on 
the basis of the Veteran's exposure to Agent Orange.  A 
claimant is not precluded, however, from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  Further, the 
availability of presumptive service connection for some 
conditions based on Agent Orange exposure, does not preclude 
service connection for other unlisted conditions.  Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The claimant may support 
with affirmative medical opinion evidence her claim for 
service connection for IPF as due to AO exposure.

While the appellant has expressed her belief that the 
Veteran's fatal lung disorder arose out of exposure to 
herbicides (AO) while in Vietnam, she is not competent to 
render such a medical opinion.  The most probative competent 
evidence on this question of relationship to service weighs 
against the appellant's claim.  Both the January/February 
2007 VA examiner's opinions and the February 2009 expert 
medical opinion by Dr. Cowan weigh against the appellant's 
claim. 

The January/February 2007 VA examiner, following a 
comprehensive review of the claims folder, indicated that it 
was less likely than not that the Veteran's pulmonary 
fibrosis was linked to his service in the military.  He based 
this upon the fact that Agent Orange and other herbicides 
were not on the list of presumptives for pulmonary fibrosis, 
and that a current literature search did not show any 
objective medical evidence that suggested a reasonable 
correlation with the two either.  Moreover, the expert 
medical examiner, a pulmonary specialist, following a 
comprehensive review of he claims folder, indicated that, 
with the current understanding of IPF, it was extremely 
unlikely that exposure to herbicides 25 years in the past was 
the cause of the Veteran's disease or death.  He observed 
that a history of smoking, heroin abuse, gout with 
allopurinlol disease, or chemical exposures at work after 
discharge, alone or in combination, were much more likely 
candidates for the disease process.  For these reasons, the 
Board finds that the weight of the competent evidence is 
against a connection between the Veteran's fatal IPF and his 
exposure to herbicides in service.  

The Board further notes that the Veteran was diagnosed as 
having hypertension; however, there were no findings of 
hypertension in service or for many years after service.  
Moreover, the Veteran's diagnosed hypertension has not been 
related by competent evidence to his period of service.  
Furthermore, there has been no indication that hypertension 
played any role in the death of the Veteran.  In addition, as 
evidenced above, hypertension is not listed on the death 
certificate as an underlying factor.  Thus, it has not been 
shown that hypertension was incurred in service, nor can it 
presumed to have been incurred in service.  

The Board further observes that bronchiectasis is also noted 
to be a presumptive disorder; however, there were no findings 
of bronchiectasis in service or in the years immediately 
following service.  Moreover, while the January 2009 expert 
medical examiner indicated that the Veteran did have 
bronchiectasis, the opinion was that the Veteran's fatal lung 
disorder did not start until 1995, and that the 
bronchiectasis arose a result of the Veteran's IPF.  Based 
upon the above, bronchiectasis was not incurred in service 
nor can it be presumed to have been incurred in service.

Likewise, there were no objective medical findings of an 
ulcer in service or in the years immediately following 
service.  The medical evidence of record does not demonstrate 
evidence of ulcer disease until many years following service.  
Moreover, the January 2009 medical examiner indicated there 
was no known association between IPF and the very common 
peptic ulcer disease with bleeding that the Veteran suffered 
from.  Based upon the above, ulcer disease was not incurred 
in service nor can it be presumed to have been incurred in 
service.  Assuming arguendo that it was, the January 2009 
examiner specifically indicated that there was no known 
association between peptic ulcer disease and IPF, the disease 
which caused the Veteran's death.  

Finally, with regard to DM Type II, the Board notes that 
there is some discrepancy as to whether the Veteran actually 
had DM Type II.  The January/February 2007 VA examiner 
indicated that the medical evidence of record demonstrated 
that the Veteran did not actually have DM Type II.  Moreover, 
he stated that DM did not contribute to or hasten the 
Veteran's death.  Although there might remain some question 
as to whether the Veteran had DM Type II, there is no 
indication, by any physician, private, VA, or independent, 
that DM Type II contributed to cause or hasten the Veteran's 
death.  Moreover, DM was not listed on the Veteran's death 
certificate as other underlying cause or other cause.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the Veteran's death.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


